Citation Nr: 9928254	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Disagreement with the initial rating assigned for post 
traumatic stress disorder (PTSD).

2.  Whether the veteran may be considered competent for VA 
benefit purposes.


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.W., G.W.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating action 
of the RO which effectuated the grant of service connection 
for PTSD (granted by the Board in May 1992) and assigned a 30 
percent disability rating.  The Board remanded the case in 
January 1996 for further development.  The veteran has also 
appealed a September 1996 rating decision by which the RO 
determined that he was not competent to handle disbursement 
of funds.  The veteran testified at a personal hearing at the 
RO in June 1993.  In August 1993 the veteran appeared at a 
hearing on appeal before the undersigned Member of the Board, 
sitting at the RO.

In the January 1996 remand, the Board directed that the RO 
clarify the veteran's intentions regarding his expressed 
desire to revoke all powers of attorney.  In a March 1996 
written statement, the veteran indicated that all powers of 
attorney were revoked.  Consequently, no representative is 
listed on the preceding page.

The Board remanded the case in November 1997 for additional 
development of the case. 

In August 1999, the veteran raised the issues of entitlement 
to individual unemployability due to service connected PTSD 
and entitlement to an earlier effective date for the grant of 
service connection for PTSD.  As those issues have not been 
adjudicated, they are referred to the RO for the appropriate 
action.


REMAND

The Board remanded the case in November 1997 for the purpose 
of obtaining the records of the Social Security 
Administration (SSA) pertaining to the veteran, noting the VA 
has a duty to assist the veteran in developing his claim by 
acquiring the SSA decision and the records on which that 
decision was made.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  The RO was instructed to afford the veteran an 
additional VA psychiatric examination, which would include 
review of the claims file by the examiner prior to rendering 
his diagnoses.  The Board also noted that the disability 
rating criteria for psychiatric disorders had been amended 
effective November 7, 1996 (the current criteria) and the 
veteran's claim had not been adjudicated by the RO under the 
amended disability rating criteria.  Accordingly, the claim 
was remanded to the RO.  Although the RO complied in part 
with the remand directives, further action is required.

The January 1998 VA examination report shows that the records 
of the SSA were not available for review by the examiner.  
The examiner noted that he regretted that the medical 
examination reports from the SSA were not available for 
review and his opinions regarding both the severity of 
service connected PTSD and whether the veteran is competent 
for VA purposes were rendered without benefit of those 
records.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has ruled 
that the Board must remand cases where there has been a 
failure to comply with directions in an earlier Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998). Under the 
circumstances, the claims folder should be sent to the 
examiner who conducted the January 1998 VA examination for 
preparation of an addendum.

Finally, the Board notes that subsequent to the earlier 
remand, the Court issued a decision recognizing a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court held 
that the significance of this distinction was that at the 
time of an initial rating, separate ratings could be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged ratings."  Fenderson, supra.  Since 
the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision assigning a 
30 evaluation following the grant of service connection for 
PTSD by the Board, the veteran's claim must be considered 
pursuant to the provisions of Fenderson.  The issue on appeal 
has been recharacterized accordingly.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the physician 
who conducted the January 1998 VA 
psychiatric examination of the veteran to 
provide an addendum to that examination 
report.  It should be pointed out that 
claims file contains the records of the 
SSA which were not available for his 
review at the time of the January 1998 
examination.  If the physician deems it 
necessary, another VA psychiatric 
examination of the veteran should be 
scheduled.  

If the physician who conducted the 
January 1998 psychiatric examination is 
not available, the RO should have another 
VA physician prepare the requested 
addendum or conduct another psychiatric 
examination, if deemed necessary.  The 
claims folder must be made available to 
the examiner for review.  As previously 
requested by the Board, on the basis of 
the complete record, including the SSA 
records, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner should 
describe all current psychiatric symptoms 
and clinical findings in terms consistent 
with both the previous and the new rating 
criteria.  A copy of the new rating 
criteria has been included in the claims 
folder.  All correct diagnoses should be 
set forth.  It is necessary that the 
examiner distinguish, to the extent 
possible, between the symptoms and 
impairment due to the service-connected 
PTSD and any other psychiatric disability 
or substance abuse.  If such a 
distinction is not possible, the examiner 
should indicate the same. In addition, 
the examiner should state an opinion as 
to the veteran's competence.  A complete 
rationale for all opinions expressed must 
be provided.

2.  If any indicated development has not 
been completed satisfactorily, the RO 
should undertake to do so.  After it has 
determined that the development requested 
above has been completed, the RO should 
again review the veteran's claims.  
Inasmuch as this appeal arises from the 
veteran's dissatisfaction from the rating 
assigned at the time of the original 
grant of service connection for PTSD, 
consideration must be afforded to the 
assignment of a "staged" rating, pursuant 
to the Court's guidance in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In so 
doing, the RO should determine whether, 
for the period after November 7, 1996, 
the disability rating criteria for 
psychoneurotic disorders in effect prior 
to November 7, 1996 or the current 
criteria are more favorable to the 
veteran and apply those criteria which 
are more favorable to him.  As 
appropriate, the competency claim should 
be readjudicated in accordance with the 
criteria of 38 C.F.R. § 3.353.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


